UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7282


KUNTA KENTA REDD,

                     Plaintiff - Appellant,

              v.

JAMES C. DEVER, III, United States Federal Sentencing Judge; ROBERT J.
DODSON, United States District Attorney; MICHAEL JAMES, United States
District Attorney; TIMOTHY M. SEVERO, United States District Attorney,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03395-FL)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kunta Kenta Redd appeals from the district court’s order dismissing under

28 U.S.C. § 1915(e)(2)(B)(ii) his civil action filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). The court determined

that Redd’s claims were barred in their entirety by the applicable statute of limitations.

The court also determined that Redd’s claims were barred by judicial and prosecutorial

immunity, barred under Heck v. Humphrey, 512 U.S. 477 (1994), and sought barred or

unavailable remedies.

       On appeal, * we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Redd’s informal brief does not challenge the bases for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We deny Redd’s motion to appoint

counsel and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       *
         Although the district court dismissed Redd’s action without prejudice, we
conclude after review of the record in light of Bing v. Brivo Sys., LLC, 959 F.3d 605,
610-12, 614-15 (4th Cir. 2020), that the dismissal is final and appealable.

                                             2